Case: 10-11103     Document: 00511629941         Page: 1     Date Filed: 10/12/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                         October 12, 2011

                                      No. 10-11103                         Lyle W. Cayce
                                    c/w No. 11-10181                            Clerk
                                   Summary Calendar


A. CORNELL BLANKS. also known as Andre Cornell Blanks,

                                                  Plaintiff - Appellant,
v.

VOUGHT AIRCRAFT INDUSTRIES INCORPORATED,

                                                  Defendant - Appellee



                   Appeals from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:09-CV-695


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
        A. Cornell Blanks, Plaintiff-Appellant, has appealed the district court’s
grant of summary judgment for his former employer Defendant-Appellee Vought
Aircraft Industries, Inc. (“Vought”).
        Blanks worked for          Lockheed Martin          (“Lockheed”),      an aircraft
manufacturer, until he was laid off in 2005 or 2006. He moved away from the


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-11103   Document: 00511629941     Page: 2   Date Filed: 10/12/2011



                                 No. 10-11103
                               c/w No. 11-10181

Dallas-Fort Worth area but returned in 2007 after learning that Lockheed
intended to call back some laid-off employees. While he waited to hear from
Lockheed, Vought, another aircraft manufacturer, hired Blanks for a similar
full-time position. Blanks began work for Vought in January 2008. Less than
half a year later, in June 2008, Lockheed offered Blanks a full-time job. Rather
than decline Lockheed’s offer or quit working for Vought, Blanks elected to
balance both full-time positions, informing neither Lockheed nor Vought of his
plan. Blanks immediately began to request substantial time off from Vought,
alternately citing the Family Medical Leave Act (“FMLA”) or requesting personal
time. Over the next weeks, he missed several scheduled shifts. In late June he
claimed an on-the-job injury with Vought and sought worker’s compensation.
Due to multiple inconsistencies in his worker’s compensation claim, including
that he did not work on the date he claimed he was injured, and also because he
worked at Lockheed each day he failed to show up at Vought, Vought terminated
Blanks. Vought noted Blanks’s “deliberate falsification of information [he]
provided on a worker’s compensation claim.”
       Blanks soon sued Vought in the United States District Court for the
Northern District of Texas, Dallas Division, primarily alleging that (1) his
termination was motivated by unlawful race discrimination in violation of Title
VII, 42 U.S.C. § 1981, and the Texas Labor Code; and that (2) he was physically
injured at work by a defective hoist. His complaint also contained passing
references to the FMLA, the Americans with Disabilities Act (“ADA”), the
Employee Retirement Income Security Act of 1970 ("ERISA"), 42 U.S.C. §§ 1983
and 1985, his age, whistle-blowing, and a union contract, as well as violations
of state and federal law not clearly related to his claimed injury. Blanks sought
leave to file an out-of-time amended complaint, which was denied.




                                       2
   Case: 10-11103   Document: 00511629941      Page: 3   Date Filed: 10/12/2011



                                  No. 10-11103
                                c/w No. 11-10181

      Vought and Blanks moved for summary judgment. The district court
adopted the magistrate's recommendation that it grant Vought’s motion and
deny Blanks’s motion. The magistrate found that (1) Blanks failed to establish
a prima facie case of race or age discrimination under Title VII based on e-mails
that reflected only his employer’s concern over Blanks’s repeated absences for
work and questions about his worker’s compensation claim; (2) Blanks failed to
establish that Vought's reason for his termination—worker's compensation
fraud—was pretext for discrimination; (3) Blanks’s worker's compensation claim
barred his state law negligence claim; (4) Blanks did not work for Vought long
enough to be eligible for FMLA leave; (5) Blanks failed to establish that he is a
qualified individual with a disability, or that he suffered an adverse action
because of his alleged disability, to support a claim under the ADA; (6) Blanks
did not allege any facts to support his ERISA claim of unlawful discharge; (7)
Blanks failed to show that he exhausted any union grievance regarding Vought's
alleged refusal to provide medical leave or insurance or Vought’s alleged
discrimination in order to support a claim of breach of contract based on his
collective bargaining agreement; and (8) Blanks failed to establish that Vought,
a private employer, acted under color of state law to deprive him of any rights
secured by the constitution or that deprived him of rights protected by 42 U.S.C.
§§ 1983 or 1985.
      After Blanks unsuccessfully moved the district court to reconsider its
order, the district court entered judgment in Vought's favor and dismissed
Blanks’s claims. Blanks appealed, and Vought filed a motion for attorney's fees
with the district court. Because Blanks’s claims were “groundless, unreasonable,
and frivolous,” and brought in bad faith, the district court ordered Blanks to pay
Vought $66,605. Blanks appealed the district court's order on attorney's fees,
and this court consolidated his appeals.


                                        3
   Case: 10-11103    Document: 00511629941       Page: 4   Date Filed: 10/12/2011



                                   No. 10-11103
                                 c/w No. 11-10181

      Blanks articulates his primary issue on appeal as being whether a district
court may treat a pro se litigant like a second-class citizen. Blanks attacks the
court’s entry of summary judgment against him based on what he characterizes
as Vought’s discovery abuses and the district court’s failure to delay ruling on
Vought’s motion pending correction of these abuses.                 He challenges
Iqbal/Twombly and conflates the standards and burdens on a motion to dismiss
with those on summary judgment, asserting that his bare pleadings entitle him
to summary judgment. Finally, Blanks disputes the district court’s grant of
attorney’s fees in light of the fact that Blanks was not represented by counsel.
      Interpreting Blanks’s “brief liberally to afford all reasonable inferences
which can be drawn,” In re Tex. Pig Stands, Inc., 610 F.3d 937, 941 n.4 (5th Cir.
2010), we find that the district court’s entry of summary judgment for Vought
and dismissal of his claims was proper and also affirm the district court’s award
of attorney’s fees. This record suggests no discovery abuses. Blanks has
identified no legal error by the district court; nor has he identified any facts that
would support a claim entitling him to the relief he seeks. Further, we cannot
say that the district court abused its discretion by ordering Blanks to pay
Vought’s fees. See Volk v. Gonzalez, 262 F.3d 528, 534 (5th Cir. 2001).
      Accordingly, we affirm the judgment of the district court and its award of
attorney’s fees for the reasons set forth in the magistrate judge's reports, as
adopted by the district court.




                                         4